Mae.LEAN, J.
Pursuant to oral agreement and to give credit to his brother Max, the drawer of a note, Gassian Schwartz became an irregular indorser by putting his name on the back of a note before its delivery to the drawee, who in part consideration thereof was to assign a lease. The note was delivered to the drawee, the lease was assigned, and Max went into possession of the premises. Then Gassian took the note according to prior promise to have it discounted. Instead he returned it a couple of days later with his name crossed out. Evidence quite sufficient was given of presentment of the note, nonpayment, and notice of dishonor to justify the finding of the learned trial justice against the defendant. Judgment affirmed, with costs. All concur.